Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on July 26, 2021. In virtue of this communication, claims 1-16 are currently presented in the instant application.
Drawings
The drawings submitted on July 26, 2021 have been reviewed and accepted by the examiner.
Examiner Note
The use of multiple Markush groups within a single, long dependent claim make it difficult to determine what the claims require.  The examiner has interpreted each of such claims with the broadest reasonable interpretation.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US-20210058784-A1 (herein “Kedalagudde”).



Claims 1, 7, and 12
Consider claim 1, Kedalagudde teaches a method for managing an on-boarding procedure in a wireless communication network, the method comprising: 
triggering, by a User Equipment (UE), a registration request for an on-boarding procedure with a network entity (see Kedalagudde Fig. 3, [0089] note registration request during initial access, step B); 
receiving, by the UE, a Non-access stratum (NAS) message comprising at least one information from the network entity based on the registration request (see Kedalagudde Fig. 3, [0092] note the O-SNPN sends information from the DCS, the S-NSSAI, the DNN, the PS identity, etc. to the UE, step B1, step C, and/or step D1); 
performing, by the UE, at least one action based on the at least one received information (see Kedalagudde Fig. 3, [0092] note establishing the Configuration PDU Session and/or performing Authentication step C and/or step D1); and 
managing, by the UE, the on-boarding procedure in the wireless communication network based on the at least one action (see Kedalagudde Fig. 3, [0096] note UE provisioning, step D3).
Claim(s) 7 and 12 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 8, and 13
Consider claim 2, Kedalagudde teaches wherein the network entity comprises at least one of:
(a) an onboarding Standalone Non-Public Network (SNPN) (see Kedalagudde Fig. 3, [0089] note O-SNPN), 
(b) a Default Credential Server (DCS), 
(c) a Provisioning Server (PS) and an Access and Mobility Management Function (AMF) entity, wherein the registration request comprises a Subscription Owner-SNPS (SO-SNPN) for which on- boarding is required to be done and at least one of information of: a provisioning server and at least one address associated with a DCS, and wherein the NAS message comprises at least one of a registration accept message and a UE configuration update message.
Claim(s) 8 and 13 is/are rejected for at least the same reason(s) set forth in claim 2.


Claims 3, 9, and 14
Consider claim 3, Kedalagudde teaches wherein the at least one information comprises: 
(a) a list of Subscription Owner-Standalone Non-Public Networks (SO-SNPNs) for which on-boarding is allowed (see Kedalagudde [0089] note SO-SNPN owning the subscription such as the list of identities of SNPNs), 
(b) a list of SO-SNPNs temporarily not available, 
(c) a list of SO-SNPNs permanently not possible to provision through an Owner-Standalone Non-Public Network (O-SNPN), and 
(d) a list of SO-SNPNs the UE is not authorized to be provisioned, 
(e) at least one Default Credential Server (DCS) through which on-boarding is allowed (see Kedalagudde [0090]-[0092] note sending information from the DCS), 
(f) at least one DCS temporarily not available, 
(g) at least one DCS permanently not possible to provision through the O-SNPN, and 
(h) at least one DCS the UE is not authorized to be provisioned.

Claim 4
Consider claim 4, Kedalagudde teaches wherein the at least one action comprises: 
(a) in response to receiving a list of Subscription Owner-Standalone Non-Public Network (SO- SNPNs) for which on-boarding is allowed, performing at least one of: 
(1) obtaining an on-boarding done for a list of SO-SNPNs for which on-boarding is allowed, 
(2) performing a deregistration procedure with a current Owner-Standalone Non- Public Network (O-SNPN) and a public land mobile network (PLMN) search to select another O- SNPN to receive an on-boarding information for all required SO-SNPNs (see Kedalagudde Fig. 3, [0097], [0099] note de-registration with the O-SNPN, step E, and then performing SNPN selection and registration, step F), and 
(3) performing a deregistration procedure with a current O-SNPN and the PLMN search to select another O-SNPN to receive the on-boarding information for rest of other SO-SNPNs after getting provisioned for allowed SO-SNPNs on the current O-SNPN; 
(b) in response to receiving information comprising a list of SO-SNPNs temporarily not available and a timer provided along with the list of SO-SNPNs, perform at least one of: 
(1) retrying an on-boarding for a list of SO-SNPNs temporarily not available after one of a predefined time value and expiry of a timer received associated with the information, and 
(2) performing a deregistration procedure with a current O-SNPN and a PLMN search to select another O-SNPN to receive the on-boarding information for all SO-SNPNs; 
(c) in response to receiving information comprising a list of SO-SNPNs permanently not possible to provision through the O-SNPN, obtaining an on-boarding done for a list of SO-SNPNs for which on-boarding is allowed, performing a deregistration procedure with the current O-SNPN and a PLMN search to select another O-SNPN to receive the on-boarding information for all required SO- SNPNs, and performing a deregistration procedure with a current O-SNPN and the PLMN search to select another O-SNPN to receive the on-boarding information for rest of the other SO- SNPNs after getting provisioned for the allowed SO-SNPNs on the current O-SNPN ; and 
(d) in response to receiving information comprising a list of SO-SNPNs the UE is not authorized to be provisioned, not attempting to obtain the provisioned for the SO-SNPNs, wherein the information is received from a Default Credential Server (DCS) and protected by the DCS, wherein the UE attempts to get provisioned for the SO-SNPNs based on a value associated with a timer; 
(e) in response to receiving information comprising at least one of DCSs for which on- boarding is allowed, obtaining an on-boarding done for a list of DCSs for which on-boarding is allowed, performing a deregistration procedure with a current O-SNPN and a PLMN search to select another O-SNPN which supports all the required DCS to receive an on-boarding information for all the required SO-SNPNs by the UE, and performing a deregistration procedure with a current O-SNPN and does the PLMN search to select another O-SNPN to receive the on-boarding information for rest of other SO- SNPNs for which the DCS support is not available in the current O-SNPN; 
(f) in response to receiving the information comprising at least one of DCSs temporarily not available and a timer is provided along with a DCSs list, retrying an on-boarding for a list of SO-SNPNs for which DCSs not available temporarily after one of predefine time value or after expiry of a timer received associated with the information, and performing a deregistration procedure with a current O-SNPN and does a PLMN search to select another O-SNPN to receive the on-boarding information for all the required SO- SNPNs together for which DCSs are not available with the current O-SNPN, 
(g) in response to receiving the information comprising at least one of DCSs permanently not possible to provision through the O-SNPN, obtaining an on-boarding done for list of SO-SNPNs for which on-boarding is allowed, and performing a deregistration procedure with a current O-SNPN and does a PLMN SEARCH to select another O-SNPN which supports all the DCSs to receive the on-boarding information for all the required SO-SNPNs; and 
(h) in response to receiving the information comprising at least one of DCSs the UE is not authorized to be provisioned, not attempting to get provisioned for the SO-SNPNs again which are associated with the DCS present in the list of SO-SNPNs, wherein the information is received and protected from the DCS using an integrity protected message, wherein the information is protected by the DCS, wherein the UE attempts to get provisioned for the SO-SNPNs based on a value associated with a timer.

Claim 5, 10, and 15
Consider claim 5, Kedalagudde teaches wherein the at least one information comprises at least one of: 
(a) a reject cause indicating a mismatch provisioned parameter reject (see Kedalagudde [0032] note reject cause when there is no subscription for the UE),
(b) a first time interval indicating an on-boarding and registration are valid up to the first time interval (see Kedalagudde [0098] note maximum time duration for Onboarding Registration), 
(c) a second time interval indicating a provisioned information valid after the second time interval, and 
(d) a reject cause#75, wherein the at least one action comprises: performing at least one of: marking on-boarding information as invalid and deleting the on-boarding information from the UE after expiry of the first time interval; using the provisioned information as valid after the second time interval; restarting the on boarding procedure when a Subscription Owner-Standalone Non-Public Network (SO-SNPN) identifies that provisioned information is not correct and a required parameter associated with the provisioned information is missing and is indicated to the UE in response to receiving a reject cause indicating a mismatch provisioned parameter reject; and performing at least one of: perform an on-boarding procedure if a default subscription credential is deleted, and an application running in the UE to retrigger registration on the SNPN if the default subscription credential is not deleted and the default subscription credential is marked as invalid, when the reject cause#75 indicates that the SNPN is permanently not authorized for the SNPN and the UE deletes a current default credential of the current Standalone Non-Public Network (SNPN).
Claim(s) 10 and 15 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6, 11, and 16
Consider claim 6, Kedalagudde teaches wherein receiving, by the UE, the NAS message comprising at least one information from the network entity based on the registration request comprises: 
performing an authentication and security related procedure using a network entity (see Kedalgudde Fig. 3, [0091] note UE primary authentication, [0093] note UE secondary authentication, [0094] note Authentication by the provisioning server); and 
receiving, by the UE, the NAS message comprising at least one information from the network entity based on the authentication and security related procedure (see Kedalagudde Fig. 3, [0092] note the O-SNPN sends information from the DCS, the S-NSSAI, the DNN, the PS identity, etc. to the UE, step B1, step C, and/or step D1).
Claim(s) 11 and 16 is/are rejected for at least the same reason(s) set forth in claim 6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647